Citation Nr: 18100301
Decision Date: 04/05/18	Archive Date: 04/05/18

DOCKET NO. 14-28 351A
DATE:	April 5, 2018
ISSUES DECIDED:	1	ISSUES REMANDED:	0
 
ORDER
An initial 10 percent rating for left foot plantar fasciitis with degenerative arthritis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  
An initial 10 percent rating for right foot plantar fasciitis with degenerative arthritis is granted, subject to the rules and regulations governing the payment of VA monetary benefits.
FINDING OF FACT
The symptoms manifested by the Veterans left and right foot plantar fasciitis with degenerative arthritis more nearly approximate the criteria for moderate foot injury under Diagnostic Code 5284, and the Veteran is entitled to separate ratings for each foot in lieu of the single rating currently assigned.  
 
CONCLUSIONS OF LAW
1. The criteria for an initial rating of 10 percent, and not higher, for left foot plantar fasciitis with degenerative arthritis have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284 (2017). 
2. The criteria for an initial rating of 10 percent, and not higher, for right foot plantar fasciitis with degenerative arthritis have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service from February 1982 to February 2012.
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left foot plantar fasciitis with degenerative arthritis and for right foot degenerative arthritis. The August 2012 rating decision assigned noncompensable ratings for each foot effective March 1, 2012.  Following receipt of the Veterans notice of disagreement, the RO issued a June 2014 rating decision that recharacterized the disabilities into a single disability listed as bilateral foot plantar fasciitis with degenerative arthritis, and assigned a single 10 percent rating effective March 1, 2012.  This appeal ensued.  
The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2017.  A transcript is of record.    
The Board notes that the August 2012 rating decision that is the subject of this appeal also granted separate noncompensable ratings for right and left lower extremity Achilles tendon strain with talotibial and talofibular osteoarthritis.   These disabilities are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5262,   which contains criteria specific to the ankles.  The Board also notes that some       of the assertions raised by the Veteran in conjunction with the claims currently     on appeal relate specifically to the ankles.  The Veteran is advised that should he be seeking compensable ratings for the service-connected right and left lower extremity Achilles tendon strain with talotibial and talofibular osteoarthritis, he must file a claim on the required form.  
Entitlement to a rating in excess of 10 percent for bilateral
plantar fasciitis with degenerative arthritis
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown,           8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2017); see also 38 C.F.R. §§ 4.45,     4.59 (2017).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App.    32 (2011).
Service connection was originally granted for left foot plantar fasciitis with degenerative arthritis and for right foot degenerative arthritis in the August 2012 rating decision that is the subject of this appeal.  Separate noncompensable ratings were assigned pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003-5284, each effective March 1, 2012.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The RO subsequently recharacterized the disability as bilateral foot plantar fasciitis with degenerative arthritis and assigned a single 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, also effective March 1, 2012.  
The assignment of a particular diagnostic code is dependent on the facts of a particular case. See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individuals relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in  the Veterans case and provide an explanation for the conclusion. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In this case, the Veteran is not service-connected for pes planus, and the Board finds that the initial evaluation of the plantar fasciitis with degenerative arthritis under Diagnostic Code 5003-5284 to be more appropriate and more advantageous, as such permits a separate rating for each foot. 
Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. However, there are no specific diagnostic codes for limitation of motion of the feet.
Diagnostic Code 5284 provides ratings for foot injuries of 10, 20 and 30 percent for moderate, moderately severe, and severe foot disability, respectively.  The Board notes that the rating criteria do not define moderate, moderately severe,       or severe.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  See 38 C.F.R. § 4.6 (2017).
The Board again notes that the Veteran is separately service-connected for right and left lower extremity Achilles tendon strain with talotibial and talofibular osteoarthritis and that these disabilities are rated under criteria specific to the ankles.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.  Therefore, any assertions raised and any medical evidence specific to either of the Veterans ankles will     not be considered in this decision since the ankle disabilities are separate from    the foot disabilities.  38 C.F.R. § 4.14 (the evaluation of the same manifestation       or disability under different diagnoses is to be avoided).
When considering the evidence of record in total, the Board finds that it supports the assignment of initial ratings of 10 percent for each foot throughout the entire appeal period under Diagnostic Code 5284. This is so because the symptoms manifested by the Veterans left and right foot plantar fasciitis with degenerative arthritis more nearly approximate the criteria for moderate foot disability.  The Board makes clear that the Veteran is entitled to separate ratings for each foot.     In making this determination, the Board has considered the Veterans assertions related to   his feet made in statements and testimony, and documented in the medical evidence of record, to include his reports of being unable to run or walk long distances; following the advice of doctors and wearing more supportive    shoes with orthotics, which had minimal effect and still resulted in pain when       he walked; that a cortisone shot in his heels had alleviated pain, but his feet were still uncomfortable; that his feet swelled and cramped; that he needed to be very careful about the type and brand of shoes that he bought; and that bilateral foot pain increased on weekends when he was doing things around the home.  The Board has also considered the medical evidence of record, which includes a May 2012 finding of moderate tenderness/pain on both the medial calcaneal tubercle and the plantar central aspect of both heels; moderate pain as a result of bilateral plantar fasciitis noted during a May 2014 VA examination and complaints of bilateral excess fatigability, bilateral pain on weight-bearing, and bilateral pain on nonweight-bearing; and moderate right heel pain noted during private treatment in August 2017.  

The evidence does not support a finding that the Veterans left and right foot plantar fasciitis with degenerative arthritis has been manifested by symptoms      that more nearly approximate a moderately severe foot disability so as to support      the assignment of higher 20 percent ratings under Diagnostic Code 5284.  In May 2012, palpation of the bilateral plantar fascial bands revealed no tenderness along the course of the medial and central plantar fascial bands; palpation of the posterior aspect of both heels revealed no pain or tenderness at the insertional region of the Achilles tendon or in the region surrounding the posterior superior calcaneal bursa; and compression of the bilateral heel revealed no sensitivity with negative tarsal tunnel findings as conformed by a negative Tinel and Valleix tests.  
In addition to the foregoing, the May 2014 VA examiner indicated that the Veterans foot condition did not chronically compromise weight bearing and private treatment records dated in August 2017 indicate that there was no pain     on palpation along the course of the medial plantar fascial band on the right        foot, that palpation of the posterior aspect of the right heel revealed no pain          or tenderness at the insertional region of the Achilles tendon or in the region surrounding the posterior superior calcaneal bursa, and that compression of the right heel revealed no sensitivity with negative tarsal tunnel findings as confirmed 
by a negative Tinel and Valleix tests.  Moreover, the private physician who rendered treatment in August 2017 determined that no further treatment was warranted, but instructed the Veteran to continue his daily stretching and exercise regimen and      to use supportive shoe gear and custom functional orthotics.  




In sum, the preponderance of the competent and probative evidence supports the assignment of a 10 percent rating for right foot plantar fasciitis with degenerative arthritis and a 10 percent rating for left foot plantar fasciitis with degenerative arthritis based on findings consistent with moderate foot symptomatology.
 
 
 
K. A. BANFIELD
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Van Wambeke, Counsel 

